UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
EDUARDO BURKETT, et al.,                                           REPORT AND
                                      Plaintiffs,                  RECOMMENDATION
                   - against -
HOUSLANGER & ASSOCIATES, PLLC, et al.,                             19-CV-2285 (EK) (JO)
                                      Defendants.
---------------------------------------------------------------X

James Orenstein, Magistrate Judge:

         Plaintiffs Eduardo Burkett ("Burkett"), Guillaume Foss ("Foss"), Virginia Ortiz ("Ortiz"),

and Lakesha Kingdom ("Kingdom") each accepted an offer of judgment that included a specific

sum in damages and unspecified, reasonable attorneys' fees and costs. They now seek an award of

the latter amounts. See Docket Entry ("DE") 41; Fed. R. Civ. P. Rule 54(d)(2); Fed. R. Civ. P. 68.

Upon the court's referral, I now make this report and, for the reasons that follow, respectfully

recommend that the court award the plaintiffs $30,535.72, consisting of $30,045.72 in reasonable

attorneys' fees and $490.00 in costs.

I.       Background

         Burkett, Foss, and Ortiz initiated this case on April 18, 2019, by filing a Complaint on behalf

of a putative class of New York City consumers that accused the defendants – a law firm

specializing in debt collection and two of the attorneys it employed – of violations of federal debt

collection law and other related violations. See DE 1; 15 U.S.C. § 1692 et seq. (the Fair Debt

Collections Practices Act, or "FDCPA"). Briefly stated, the plaintiffs alleged that the defendants

used old (and often unenforceable) judgments, dilatory litigation tactics, misrepresentations, and

outright defiance of court orders to extract money from members of the putative class by making it

too expensive for them to vindicate their rights through litigation. See Complaint ¶¶ 1-10.

         Two months later, the defendants made – and all of the original plaintiffs accepted – offers

of judgment of $10,000 for each plaintiff plus "reasonable attorneys' fees and costs incurred up
through the date of this offer." See DE 20; DE 21; DE 22; Fed. R. Civ. P. 68. The damages

component of each offer far exceeded the FDCPA's maximum statutory damages award of $1,000.

See 15 U.S.C. § 1692k(a)(2)(A). On June 29, 2019 – the same day that they accepted the offers of

judgment – the plaintiffs sought leave to file an Amended Complaint that added Kingdom as a new

plaintiff making substantially similar claims on behalf of the putative class. See DE 23. The court

granted the request over the defendants' objection by Order dated September 26, 2019, and the

plaintiffs filed the Amended Complaint the same day. See DE 26 (opposition to motion); DE 31

(Amended Complaint). The court then entered judgment for Burkett, Foss, and Ortiz. See DE 33.

        On October 10, 2019, the defendants made an offer of judgment to Kingdom that was

similar to the earlier offers ($10,000 plus "reasonable attorneys' fees and costs incurred up through

the date of the offer"), Kingdom accepted it on October 24, 2019, and the court then entered

judgment on October 28, 2019. See DE 37; DE 39. Like her predecessors, Kingdom sought leave to

file a new pleading that would add a new named plaintiff and keep the possibility of a class action

alive after accepting her own offer of judgment. See DE 38; DE 46. However, because the court

entered judgment on her claims before resolving that latest motion to amend, the court denied the

motion. See Order dated Nov. 26, 2019. Accordingly, there are no more pending claims before the

court in this action. 1

        On November 7, 2019, all four plaintiffs filed the instant motion for attorneys' fees and

costs. See DE 41 (notice of motion); DE 42 (supporting memorandum) ("Memo."); DE 43



1
 The defendants' effort to pick off all the putative class representatives and thereby end the threat
of having to defend a class action, however, was not wholly successful. On the same day that the
court denied leave to add new named plaintiffs in this case, the individuals who sought to succeed
Kingdom as class representatives in this case filed a separate putative class action that remains
pending. See Jenifer Dupres, et al. v. Houslanger & Associates, et al., 19-CV-6691 (RPK) (SJB).
                                                   2
(supporting declaration of counsel, with exhibits) ("Tarantolo Decl."); DE 48 (defendants' response)

("Opp."); DE 49 (reply memorandum) ("Reply"); DE 49-1 (counsel's supplemental reply

declaration); DE 50 (defendants' notice of supplemental authority). The court referred the motion to

me by Order dated November 12, 2019.

II.     Discussion

        A.       Fees

        Having secured judgment on their FDCPA claims, the plaintiffs may recover "the costs of

the action, together with a reasonable attorney's fee as determined by the court." 15 U.S.C.

§ 1692k(a)(3). The task of determining the amount of the fee award is committed to the court's

discretion. See Savino v. Computer Credit, Inc., 164 F.3d 81, 87 (2d Cir. 1998) (citing Pipiles v. Credit

Bureau of Lockport, Inc., 886 F.2d 22, 28 (2d Cir. 1989); Emanuel v. Am. Credit Exch., 870 F.2d 805, 809

(2d Cir. 1989)). Courts in this circuit assess such fee applications using the "lodestar method," which

multiplies a reasonable hourly rate by a reasonable number of hours expended. See Luciano v. Olsten

Corp., 109 F.3d 111, 115 (2d Cir. 1997); King v. JCS Enters., Inc., 325 F. Supp. 2d 162, 166 (E.D.N.Y.

2004) (citing Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); see also Quaratino v. Tiffany & Co., 166 F.3d

422, 425 (2d Cir. 1997)). District courts have broad discretion, using "'their experience with the case,

as well as their experience with the practice of law, to assess the reasonableness'" of each component

of a fee award. Fox Indus., Inc. v. Gurovich, 2005 WL 2305002, at *2 (E.D.N.Y. Sept. 21, 2005)

(quoting Clarke v. Frank, 960 F.2d 1146, 1153 (2d Cir. 1992)).

                 1.      Hourly Rates

        The plaintiffs' counsel, all of whom work for the New York Legal Assistance Group

("NYLAG"), claim the following hourly rates: $450 for Danielle Tarantolo ("Tarantolo"), the Co-

Director of NYLAG's Special Litigation Unit; $250 for Jessica Ranucci ("Ranucci"), an associate-

                                                       3
level attorney; and $100 for student law clerk, Diana Li ("Li"). See Tarantolo Decl. ¶¶ 5-7, 38-40. As

explained below, I respectfully recommend that the court award fees based on lower hourly rates for

each.

        A reasonable hourly rate is the rate a "reasonable, paying client" would be willing to pay. See

Arbor Hill Concerned Citizens Neighborhood Ass'n v. Cnty. of Albany, 522 F.3d 182, 184 (2d Cir. 2007); see

also McDaniel v. Cnty. of Schenectady, 595 F.3d 411, 420 (2d Cir. 2010) (finding that a presumptively

reasonable fee represents an approximation of what "a competitive market would bear"); Manzo v.

Sovereign Motor Cars, Ltd., 2010 WL 1930237, at *7 (E.D.N.Y. May 11, 2010) (stating that a

presumptively reasonable fee "boils down to what a reasonable, paying client would be willing to

pay, given that such a party wishes to spend the minimum necessary to litigate the case effectively.")

(quoting Simmons v. N.Y.C. Transit Auth., 575 F.3d 170, 174 (2d Cir. 2009) (quotation marks

omitted)). A court seeking to determine the rate a reasonable client would be willing to pay should

consider, among others, the twelve so-called Johnson factors. See Johnson v. Ga. Hwy. Express, Inc., 488

F.2d 714, 717-19 (5th Cir. 1974) (listing twelve factors to be considered by courts in determining the

rate a reasonable client would be willing to pay). 2

        Courts in this district generally award hourly rates "ranging from $200 to $450 per hour for

partners, $100 to $300 per hour for associates, and $70 to $100 per hour for paralegals." Dagostino v.



2
  Those factors include (1) the time and labor required; (2) the novelty and difficulty of the
questions; (3) the level of skill required to perform the legal services properly; (4) the preclusion of
other employment by the attorney due to acceptance of the case; (5) the customary fee for similar
work in the community; (6) whether the fee is fixed or contingent; (7) the time limitations imposed
by the client or the circumstances; (8) the amount involved in the case and the results obtained; (9)
the experience, reputation and ability of the attorney; (10) the "undesirability" of the case; (11) the
nature and length of the professional relationship with the client; and (12) awards in similar cases. Id.
The fact that NYLAG is a nonprofit legal services organization rather than a private law firm does
not affect the analysis. See Arbor Hill, 522 F.3d at 184 n.2.
                                                       4
Computer Credit, Inc., 238 F. Supp. 3d 404, 412 (E.D.N.Y. 2017) (citations omitted); see also Konits v.

Karahalis, 409 F. App'x 418, 422-23 (2d Cir. 2011) (summarizing prevailing rates in this district).

Hourly rates for FDCPA cases, however, regularly fall on the lower end of this range; courts rarely

award rates greater than $350 even for the most experienced attorneys. See Razilova v. Halstead Fin.

Servs., LLC, 2019 WL 1370695, at *7 (E.D.N.Y. Mar. 1, 2019) (report and recommendation) ("In

recent years, decisions in this District have determined reasonable hourly rates in FDCPA cases at

approximately $300-$350 for partners."), adopted 2019 WL 1364399 (E.D.N.Y. Mar. 26, 2019);

Gonzalez v. Healthcare Recovery Mgmt. Inc., 2013 WL 4851709, at *4 (E.D.N.Y. Sept. 10, 2013) ("In

FDCPA cases, courts in the Eastern District of New York regularly award experienced attorneys

hourly rates ranging from $250 to $350.") (collecting cases); see also McMahon-Pitts v. Sokoloff, 2017

WL 1011473, at *3-4 (E.D.N.Y. Mar. 15, 2017) (awarding hourly rates of $170 to a junior associate

with two years of experience in consumer law, $200 and $230 to associates with three years and five

years of experience in consumer law, respectively, and $90 each to two paralegals in an FDCPA

case). Judges in this district generally compensate law clerks at the same rates as paralegal assistants.

See, e.g., Trs. of the 1199 SEIU Health Care Employees Pension Fund v. Traymore Chemists, Inc., 2014 WL

4207589, at *12 (E.D.N.Y. June 25, 2014) (report and recommendation), adopted 2014 WL 4207592

(E.D.N.Y. Aug. 25, 2014) (citing Dajbabic v. Rick's Cafe, 995 F. Supp. 2d 210, 213 (E.D.N.Y. 2014)

(reducing the hourly rate for a law clerk working before admission to the bar from $100 to $75)).

        I acknowledge that the decisions in this district are not uniform on the matter: as the

plaintiffs correctly observe, over a decade ago Judge Cogan approved an hourly rate of $450 for

counsel in an action under the FDCPA that, as this one, was resolved by offer of judgment. See

Memo. at 7, 12 (citing Rodriguez v. Pressler & Pressler LLP., 2009 WL 689056 (E.D.N.Y. Mar. 16,



                                                    5
2009)). Faced with differing decisions by the judges of this court, I base my recommendation on the

prevailing practice and note that the rate approved in Rodriguez has proved to be an outlier.

        Similarly, I conclude that the plaintiffs improvidently rely on decisions that awarded fees

based on higher hourly rates to attorneys in FDCPA cases resolved on a class basis. See Memo. at 13

(citing cases); cf. Tito v. Rubin & Rothman LLC, 2014 WL 1092845, at *3 (E.D.N.Y. Mar. 18, 2014)

(reducing, nevertheless, lead counsel's hourly rates from $550 to $400, a senior associates' rate from

$300 to $200 and a law student intern's hourly rate from $100 to $80 following a class action

settlement in an FDCPA case). This case has not been resolved on a class basis, and the plaintiffs'

attorneys are continuing to litigate the same unresolved class claims in another lawsuit in this court.

Finally, to the extent the plaintiffs rely on cases from other jurisdictions to justify the higher rates

they seek here, see Memo. at 18 (citing Sanders v. Houslanger & Assocs., PLLC, 2018 WL 6444921

(S.D.N.Y. Sept. 6, 2018)), they run afoul of long-established controlling authority. See Luciano, 109

F.3d at 115 (citing Polk v. N.Y. State Dep't of Corr. Servs., 722 F. 2d 23, 25 (2d Cir. 1983)).

        While the plaintiffs' attorneys have impressive credentials that might well support an award

based on higher hourly rates in other contexts, see Tarantolo Decl. ¶ 40; Reply at 8-9, there is no

dispute that the claims in this case are not particularly novel. See Memo. at 17 & n.6; Opp. at 6-7.

Given the relatively routine nature of this FDCPA litigation, I conclude that even if the plaintiffs'

attorneys could easily command higher rates to litigate more complex matters, a paying client

seeking to litigate this case efficiently would not be willing to pay the rates the plaintiffs' counsel

claim. I therefore respectfully recommend that the court award fees based on the following hourly

rates: $350 for Tarantolo, $200 for Ranucci, and $80 for Li. See Rudler v. Houslanger & Assocs., 2020

WL 473619, at *6 (E.D.N.Y. Jan. 29, 2020); Dagostino, 238 F. Supp. 3d at 412.



                                                      6
                2.      Compensable Hours

        A fee applicant bears the burden of demonstrating the hours expended and the nature of the

work performed through contemporaneous time records that describe with specificity the nature of

the work done, the hours expended, and the dates. See N.Y. State Ass'n for Retarded Children, Inc. v.

Carey, 711 F.2d 1136, 1147-48 (2d Cir. 1983). The absence of contemporaneous records precludes

any fee award in all but the most extraordinary of circumstances. See Scott v. City of N.Y., 626 F.3d

130, 133-34 (2d Cir. 2010). Inadequate documentation is grounds for reduction of a fee award.

Hensley, 461 U.S. at 433; Levy v. Powell, 2005 WL 1719972, at *6 (E.D.N.Y. July 22, 2005).

        The plaintiffs seek reimbursement for a total of 149.63 hours of work, including 48.45 hours

by Tarantolo, 85.8 by Ranucci, and 15.38 by Li, as set forth in counsel's detailed contemporaneous

billing records. See Tarantolo Decl. ¶ 38; DE 43-1. The defendants object that the claimed hours are

excessive on two grounds. See Opp. at 9-21. As explained below, I disagree with one of those

objections but agree to some extent with the other.

        I disagree with the defendants' contention that the court should decline to award fees for the

time the plaintiffs' counsel spent researching how to continue the action after Burkett, Foss, and

Ortiz accepted their offers of judgment. See Opp. at 17-21; Rudler, 2020 WL 473619, at *11

(E.D.N.Y. Jan. 29, 2020) ("[W]hen a settlement cuts off a plaintiff's entitlement to attorney's fees on

a specific date, a district court may not award a party attorney's fees for work incurred after that cut-

off date.") (citing Lilly v. City of New York, 934 F.3d 222, 237 (2d Cir. 2019)). While such work may

not have benefited the three original plaintiffs after they accepted the offers of judgment, it did

benefit plaintiff Kingdom and the putative class that all four plaintiffs sought to represent.

Excluding that work would unduly reward the defendants for using offers of judgment to frustrate



                                                    7
the remedial goals of both Federal Rule of Civil Procedure 23 and the FDCPA. Cf. Vega v. Credit

Bureau Enterprises, 2003 WL 21544258, at *1-2 (E.D.N.Y. July 9, 2003).

        However, I agree with the defendants that the plaintiffs seek reimbursement for an excessive

number of hours of attorney work time. The plaintiffs' counsel billed 78.5 hours – more than half of

the claimed total – for drafting, revising, discussing, and filing the original Complaint. The total is

manifestly excessive, particularly in light of the fact that the plaintiffs' counsel had the pleadings in

prior litigation to use as a template. The billing records amply illustrate the inefficiency in drafting

the Complaint that the defendants should not have to subsidize. In the summer of 2018, Ranucci

spent over four hours reviewing an intern's draft pleading and an opinion from a similar case against

the law firm defendant. However, she did not begin her own work in drafting the Complaint until

October 2018. Over the next several months, she billed some twenty hours for meeting about and

drafting the pleading. After that, in early April 2019, Tarantolo spent over ten hours reviewing,

drafting, and revising the Complaint. Even after all that work, the plaintiffs' counsel later billed 36.75

hours over the course of a week in mid-April 2019 to complete their work on the pleading. Such

inefficiency warrants a reduction of compensable hours See Rodriguez v. Pressler & Pressler LLP, 2008

WL 5731854, at *8 (E.D.N.Y. Sept. 11, 2008) (report and recommendation), adopted in pertinent part,

2009 WL 689056 (E.D.N.Y. Mar. 16, 2009) (finding 49.5 hours billed for drafting the original and

amended pleadings excessive).

        In addition to the inefficiency that needlessly lengthened the hours counsel spent on the

litigation, the billing records include a level of imprecision that makes it difficult to assess the

reasonableness of the time claimed. For example, some entries refer to meetings or calls with "two

class members/potential plaintiffs" or "other potential NPs" without further elaboration. Such

vagueness is an independent reason to reduce the claimed hours. See Anderson v. Cnty. of Suffolk, 2016

                                                     8
WL 1444594, at *6-7 (E.D.N.Y. Apr. 11, 2016); Caban v. Employee Sec. Fund of the Elec. Prod. Indus.

Pension Plan, 2015 WL 7454601, at *8 (E.D.N.Y. Nov. 23, 2015).

         Likewise, Tarantolo – the most experienced attorney on the team, with the highest hourly

rate – needlessly billed for tasks that a less experienced colleague could have handled more

efficiently, such as overseeing the service of process. While such collegiality is laudable, the

defendants should not have to subsidize it. I therefore conclude it warrants a reduction in the

compensable hours. See, e.g., Cabrera v. Schafer, 2017 WL 9512409, at *12-13 (E.D.N.Y. Feb. 17,

2017).

         Finally, I take at face value the plaintiffs' assertion that the number of attorney work hours

for which they seek reimbursement represents a self-imposed "billing judgment" discount. See

Memo. at 9-10; Tarantolo Decl. ¶¶ 44-52. While I commend that self-discipline, it does not obviate

the need for the court to exercise its own judgment about the reasonableness of the hours they

claim. As explained above, I conclude that even after the plaintiffs' counsel exercised their judgment,

they nevertheless billed for an excessive amount of time.

         One acceptable method for "trimming the fat" from a fee application, and one that

consumes fewer judicial resources than a painstaking review of each time-entry, is for the court to

impose an "across-the-board percentage" cut of the total amount of time claimed. See In re "Agent

Orange" Prods. Liab. Litig., 818 F. 2d 226, 237-38 (2d Cir. 1987). Based on the concerns noted above,

I respectfully recommend that the court reduce the claimed hours by fifteen percent and award a

total of $30,045.72 in reasonable attorneys' fees, as summarized in the following table.




                                                    9
                                Hourly Rate           Hours
             Professional   Requested Adjusted Requested Adjusted              Adjusted Fee
             Tarantolo            $450      $350   48.45     41.18               $14,413.88
             Ranucci              $250      $200    85.8     72.93               $14,586.00
             Li                   $100       $80   15.38     13.07                $1,045.84
                            Total                 149.63    127.19               $30,045.72

        B.       Costs

        The plaintiffs seek reimbursement of $490 in costs, including the $400 filing fee and $90 for

service of process. See Tarantolo Decl. ¶ 53. The record supports that request and the defendants do

not object to it. I therefore respectfully recommend an award of $490 in costs.

III.    Recommendation

        For the reasons set forth above, I respectfully recommend that the court award the plaintiffs

$30,535.72, consisting of $30,045.72 in reasonable attorneys' fees and $490.00 in costs.

IV.     Objections

        Any objections to this Report and Recommendation are due by August 6, 2020. Failure to

file objections within this period designating the particular issues to be reviewed waives the right to

appeal the district court's order. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2); Wagner & Wagner,

LLP v. Atkinson, Haskins, Nellis, Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010).

        SO ORDERED.

Dated: Brooklyn, New York
       July 23, 2020
                                                                       /s/
                                                                James Orenstein
                                                                U.S. Magistrate Judge




                                                   10
